Citation Nr: 1609227	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


      
INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991. She also served with the Alabama National Guard and the U S Army Reserve from April
1978 to February 2005, with a verified period of active duty for training (ACDUTRA) from June 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals on appeal from a
December 2006 rating decision issued by the Department of Veterans Affairs VA
Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Board remanded his case to the Appeals Management Center (AMC) for additional development. Subsequently, the Board denied the claim in an April 2014 decision. The Veteran appealed the matter to the U. S. Court of Appeals for Veterans Claims (CAVC). 

In a July 2015 Order, the CAVC granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's June 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion.

The issue has now been returned to the Board for further appellate action.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the JMR, remand is required to obtain an adequate medical opinion regarding the etiology of the Veteran's lumbar spine disability. Such remand is necessary in order to fully comply with the CAVC Order.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination with the examiner who performed the July 2012 examination to determine whether the Veteran's lumbar spine disability either originated during active service or was aggravated by an increase in disability during the Veteran's period of ACDUTRA. If the July 2012 examiner is not available, have the examination conducted by an equally qualified physician. The examiner must provide a full explanation for any conclusions. The following considerations will govern the examination:

The electronic claims folder, including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

With respect to the review of the claims file, the Board calls the examiner's attention to the following:

The Veteran's January 1984, July 1988 and July 1991 reports of medical examination do not indicate that the Veteran had any back symptoms.

The August 2012 VA examiner notes that the Medical Board evaluation mentions history of a worker's compensation injury in 2000 and states that clinical notes indicate the onset of back pain in 2001.

The Veteran's STRs are silent for any complaints, treatment or diagnoses of back pain.

The Veteran's statement that the onset of her back pain is related to a worker's compensation injury that occurred in 1994.

The October 2003 line of duty report which found that during her period of ACDUTRA, the Veteran incurred an injury from carrying gear while in the line of duty that exacerbated her chronic low back pain and resulted in the Veteran's temporary assignment on light duty.

At the September 2011 RO hearing, the Veteran testified that in 1991, she fell while stationed in Saudi Arabia; however, she did not go to sick call.

The March 2008 buddy statement from Sergeant R.C., indicates that he witnessed the Veteran fall down while going to a bunker in January 1991 and the Veteran went to a medic for pain pills.

The matter has been remanded by the Court of Appeals for Veterans Claims to enable the examiner to provide a DETAILED ANALYSIS THAT CITES SPECIFIC IN-SERVICE AND POST-SERVICE MEDICAL RECORDS; in particular the October 2003 line of duty determination detailed above; the effect of the exacerbation of the prior back symptoms found in October 2003

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




